Exhibit 10.2

WIND RIVER SYSTEMS, INC.

VICE PRESIDENTS’ SEVERANCE BENEFIT PLAN AND

SUMMARY PLAN DESCRIPTION

AMENDED AND RESTATED EFFECTIVE AS OF OCTOBER 14, 2008

Section 1. INTRODUCTION. The Wind River Systems, Inc. Vice Presidents’ Severance
Benefit Plan (the “Plan”) was established effective May 16, 2001 and is hereby
amended and restated effective October 14, 2008 (the “Effective Date”). The
purpose of the Plan is to provide for the payment of severance benefits to
certain eligible employees of Wind River Systems, Inc. (the “Company”) or an
affiliate of the Company whose employment with the Company or an affiliate of
the Company is involuntarily terminated. As of the Effective Date, this amended
and restated Plan shall supersede any severance benefit plan, policy or practice
previously maintained by the Company or any affiliate of the Company other than
the Wind River Systems, Inc. Severance Benefit Plan and the Wind River Systems,
Inc. Executive Officers’ Change of Control Incentive and Severance Benefit Plan
(the “Change of Control Plan”), both of which plans shall remain in full force
and effect. This Plan document also is the Summary Plan Description for the
Plan.

Section 2. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the requirements set forth in this Section, the
Company will grant severance benefits under the Plan to Eligible Employees.

(1) “Eligible Employees” for purposes of this Plan are all full-time and
part-time regular hire employees of the Company and its affiliates (i) who are
based in the United States, (ii) who are classified in a position at the level
of vice president or above, (iii) whose employment is involuntarily terminated
by the Company or an affiliate of the Company, and (iv) who are notified by the
Company in writing that they are eligible for participation in this Plan. The
determination as to whether an employee is an Eligible Employee shall be made by
the Company, in its sole discretion, and such determination shall be binding and
conclusive on all persons. For purposes of this Plan, part-time employees are
those regular hire employees who are regularly scheduled to work more than
twenty (20) hours per week but less than a full-time work schedule. Regular hire
employees working twenty (20) hours per week or less and temporary employees are
not eligible for severance benefits under the Plan. Notwithstanding the
foregoing, an “Eligible Employee,” as that term is defined in the Change of
Control Plan with respect to severance benefits under the Change of Control
Plan, shall not be an Eligible Employee under this Plan, with the result that
this Plan shall have no Eligible Employees for the period of twelve (12) months
following a “Change of Control,” as that term is defined in the Change of
Control Plan. In no event will severance benefits pursuant to this Plan be
payable upon a termination of employment unless such termination of employment
constitutes a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and any proposed or final
Treasury Regulations and Internal Revenue Service guidance that has been
promulgated or may be promulgated thereunder from time to time (“Section 409A”).



--------------------------------------------------------------------------------

(2) In order to be eligible to receive benefits under the Plan, an Eligible
Employee must remain on the job until his or her date of termination as
scheduled by the Company.

(3) In order to be eligible to receive benefits under the Plan, an Eligible
Employee must execute a general waiver and release in substantially the form
attached hereto as Exhibit A, Exhibit B, or Exhibit C, as appropriate (the
“Release”). The Company, in its sole discretion, may modify the form of the
required release to comply with applicable state law and shall determine the
form of the required release, which may be incorporated into a termination
agreement or other agreement with the Eligible Employee.

(4) In order to be eligible to receive benefits under the Plan, an Eligible
Employee must execute a non-competition agreement, in such form as the Company,
in its sole discretion, may prescribe.

(b) Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is an Eligible Employee, will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in any of the following
circumstances, as determined by the Company in its sole discretion:

(1) The employee has executed an individually negotiated employment contract or
agreement with the Company relating to severance benefits that is in effect on
his or her termination date, in which case such employee’s severance benefit, if
any, shall be governed by the terms of such individually negotiated employment
contract or agreement and shall be governed by this Plan only to the extent that
the reduction pursuant to Section 3(c) below does not entirely eliminate
benefits under this Plan.

(2) The employee voluntarily terminates employment with the Company or an
affiliate of the Company. Voluntary terminations include, but are not limited
to, resignation, retirement or failure to return from a leave of absence on the
scheduled date.

(3) The employee voluntarily terminates employment with the Company or an
affiliate of the Company in order to accept employment with another entity that
is wholly or partly owned (directly or indirectly) by the Company or an
affiliate of the Company.

(4) The employee is involuntarily terminated for reasons related to job
performance or cause, such as violation of Company policy.

(5) The employee is offered an identical or substantially equivalent or
comparable position with the Company or an affiliate of the Company. For
purposes of the foregoing, a “substantially equivalent or comparable position”
is one that offers the employee the same level of responsibility and
compensation.

(6) The employee is offered immediate reemployment by a successor to the Company
or by a purchaser of its assets, as the case may be, following a change in
ownership of the Company or a sale of substantially all of the assets of a
division or business unit (including a functional department within a larger
division or business unit) of the Company. For purposes of the foregoing,
“immediate reemployment” means that the employee’s employment with the successor
to the Company or the purchaser of its assets, as the case may be, results in
uninterrupted employment such that the employee does not incur a lapse in pay as
a result of the change in ownership of the Company or the sale of its assets.

 

-2-



--------------------------------------------------------------------------------

(7) The employee is rehired by the Company or an affiliate of the Company prior
to the date benefits under the Plan are scheduled to commence.

Section 3. AMOUNT OF SEVERANCE BENEFIT.

(a) Benefits. Benefits under the Plan, if any, shall be provided to Eligible
Employees in the amount and in the manner provided in Appendix A, as such
Appendix A may be revised by the Company, in its sole discretion, from time to
time.

(b) Notwithstanding any other provision of the Plan to the contrary, the
Company, in its sole discretion, may provide benefits in addition to those
pursuant to Section 3(a) to Eligible Employees or employees who are not Eligible
Employees (“Non-Eligible Employees”) chosen by the Company, in its sole
discretion, and the provision of any such benefits to an Eligible Employee or a
Non-Eligible Employee shall in no way obligate the Company to provide such
benefits to any other Eligible Employee or Non-Eligible Employee, even if
similarly situated. If benefits under the Plan are provided to a Non-Eligible
Employee, references in the Plan to “Eligible Employee” (with the exception of
Section 3(a)) shall be deemed to refer to such Non-Eligible Employee.

(c) Certain Reductions. Notwithstanding any other provision of the Plan to the
contrary, the Company, in its sole discretion, shall have the authority to
reduce an Eligible Employee’s severance benefits, in whole or in part, by any
other severance benefits, pay in lieu of notice, or other similar benefits
payable to the Eligible Employee by the Company that become payable in
connection with the Eligible Employee’s termination of employment pursuant to
(i) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”) or any similar legal
requirement adopted by a state or local jurisdiction, (ii) any policy, plan,
program or arrangement, including, without limitation, a contract between the
Eligible Employee and any entity, or (iii) any Company policy or practice
providing for the Eligible Employee to remain on the payroll for a limited
period of time after being given notice of the termination of the Eligible
Employee’s employment. The benefits provided under this Plan are intended to
satisfy, in whole or in part, any and all statutory obligations that may arise
out of an Eligible Employee’s termination of employment, and the Plan
Administrator shall so construe and implement the terms of the Plan. The
Company’s decision to apply such reductions to the severance benefits of one
Eligible Employee and the amount of such reductions shall in no way obligate the
Company to apply the same reductions in the same amounts to the severance
benefits of any other Eligible Employee, even if similarly situated. In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company’s statutory obligation.

 

-3-



--------------------------------------------------------------------------------

Section 4. TIME OF PAYMENT/SECTION 409A.

The cash severance benefit under the Plan will be paid in a single sum within
ten (10) days following the effective date of the release described in
Section 2(a)(3); provided, however, that all such payments under the Plan will
be subject to applicable withholding for federal, state and local taxes. If a
terminating employee is indebted to the Company or an affiliate of the Company
at his or her termination date, the Company reserves the right to offset any
severance payments under the Plan by the amount of such indebtedness. In no
event shall payment of any Plan benefit be made prior to the Eligible Employee’s
termination date or prior to the effective date of the release described in
Section 2(a)(3).

Notwithstanding any other provision of this Plan, if the Eligible Employee is a
“specified employee” within the meaning of Section 409A at the time of the
Eligible Employee’s termination (other than due to death) and the payment of the
severance benefits, when considered with any other payments and benefits that
the Eligible Employee is entitled to receive, would constitute deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), then to the extent necessary to avoid the imposition of additional
tax under Section 409A if the Deferred Compensation Separation Benefits were
paid to the Eligible Employee on or within the six (6) month period following
the Eligible Employee’s termination of employment, the payment of such Deferred
Compensation Separation Benefits shall not be made until the date six (6) months
and one (1) day following the date of the Eligible Employee’s termination of
employment, unless the Eligible Employee dies following his or her termination
of employment, in which case the Deferred Compensation Separation Benefits shall
be paid to the Eligible Employee’s estate as soon as reasonably practicable
following his or her death.

It is the intent of this Plan to comply with the requirements of Section 409A so
that none of the severance payments and benefits to be provided hereunder shall
be subject to the additional tax imposed under Section 409A, and any ambiguities
shall be interpreted to so comply. Notwithstanding anything to the contrary in
the Plan, including but not limited to Section 6, the Company reserves the right
to amend the Plan as it deems necessary or advisable, in its sole discretion and
without the consent of the Eligible Employees, to comply with Section 409A or to
otherwise avoid income recognition under Section 409A prior to actual payment of
any incentive or severance benefits or imposition of any additional tax
(provided that no such amendment shall materially reduce the benefits provided
hereunder).

Notwithstanding any other provisions of this Plan, Eligible Employee’s receipt
of severance payments and benefits under this Plan is conditioned upon Eligible
Employee’s signing and not revoking the Release and subject to the Release
becoming effective within sixty (60) days following Executive’s termination of
employment (the “Release Period”). No severance will be paid or provided until
the Release becomes effective. No severance will be paid or provided unless the
Release becomes effective during the Release Period. In the event Eligible
Employee’s employment termination occurs on or after November 1 of any year, any
severance will be paid in arrears on the first payroll date to occur during the
following calendar year, or such later time as required by the payment schedule
applicable to each payment or benefit) or Code Section 409A.

 

-4-



--------------------------------------------------------------------------------

Section 5. REEMPLOYMENT.

(a) Repayment. In the event of an Eligible Employee’s reemployment by the
Company or an affiliate of the Company during the Severance Period, as defined
below, such Eligible Employee will be required to repay to the Company a
prorated portion of the cash severance pay received under Section 3(a).

(b) Definition of “Severance Period.” “Severance Period,” for purposes of this
Plan, means the number of weeks in respect of which the amount of cash severance
paid to the Eligible Employee under Section 3(a) was calculated.

Section 6. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall affect the right to any
unpaid benefit of any Eligible Employee whose termination date has occurred
prior to amendment or termination of the Plan. Any action amending, terminating
or extending the Plan shall be authorized by the Compensation Committee of the
Company’s Board of Directors, shall be in writing, and shall be executed by the
Chief Executive Officer, President, Chief Financial Officer or Vice President of
Human Resources of the Company.

Section 7. NO IMPLIED EMPLOYMENT CONTRACT. The Plan shall not be deemed (i) to
give any employee or other person any right to be retained in the employ of the
Company or (ii) to interfere with the right of the Company to discharge any
employee or other person at any time and for any reason, which right is hereby
reserved.

Section 8. LEGAL CONSTRUCTION. This Plan is intended to be governed by and shall
be construed in accordance with the Employee Retirement Income Security Act of
1974 (“ERISA”) as an “employee welfare benefit plan” as defined in Section 3(1)
of ERISA and, to the extent not preempted by ERISA, the laws of the State of
California. If any term, provision, or restriction of the Plan is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of the Plan shall remain in full force and effect and shall in no
way be affected, impaired or invalidated.

Section 9. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

 

-5-



--------------------------------------------------------------------------------

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4) an explanation of the Plan’s procedures for appealing the denial and the
time limits applicable to such procedures, including a statement of the
applicant’s right to bring a civil action under section 502(a) of ERISA
following a denial on review of the claim, as described in Section 9(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period. This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Plan Administrator is to render its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days following the date the person (or that
person’s authorized representative) receives written notice of the claim denial
or else the applicant loses the right to review. A request for a review shall be
in writing and shall be addressed to:

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

 

-6-



--------------------------------------------------------------------------------

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will provide written notice of
his or her decision on review within sixty (60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review.
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period. This notice
of extension will describe the special circumstances necessitating the
additional time and the date by which the Plan Administrator is to render its
decision on the review. The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor. In the event that
the Plan Administrator confirms the denial of the application for benefits in
whole or in part, the notice will set forth, in a manner calculated to be
understood by the applicant, the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4) a statement of the applicant’s right to bring a civil action under section
502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 9(a) above, (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 9(c) above, and (iv) has been notified
that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 9, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

-7-



--------------------------------------------------------------------------------

Section 10. BASIS OF PAYMENTS TO AND FROM PLAN. All benefits under the Plan
shall be paid by the Company. The Plan shall be unfunded, and benefits hereunder
shall be paid only from the general assets of the Company.

Section 11. OTHER PLAN INFORMATION.

 

Plan Name:    Wind River Systems, Inc. Vice Presidents’ Severance Benefit Plan
Plan Sponsor:   

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

(800) 545-9463

Identification Numbers:    EIN: 94-2873391    PLAN: 563 Plan Year:    January 1
to December 31 Plan Administrator:   

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

(800) 545-9463

Agent for Service of Legal Process:   

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

   Service of process also may be made upon the Plan Administrator. Type of
Plan:    Severance Plan/Employee Welfare Benefit Plan Plan Costs:    The cost of
the Plan is paid by the Company.

Section 12. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Wind
River Systems, Inc.) are entitled to certain rights and protections under ERISA.
If you are an Eligible Employee, you are considered a participant in the Plan
and, under ERISA, you are entitled to:

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all Plan documents and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports;

 

-8-



--------------------------------------------------------------------------------

(b) Obtain copies of all Plan documents and Plan information upon written
request to the Plan Administrator. The Administrator may make a reasonable
charge for the copies;

(c) Receive a summary of the Plan’s annual financial report, in the case of a
plan which is required to file an annual financial report with the Department of
Labor.

(Generally, all pension plans and welfare plans with one hundred (100) or more
participants must file these annual reports.)

In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries,” have a duty to do so prudently and in
the interests of you and the other Eligible Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a benefit under the Plan is denied,
in whole or in part, you must receive a written explanation of the reason for
the denial. You have the right to have the denial of your claim reviewed. (The
claim review procedure is explained in Section 9 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits that is denied or ignored, in whole or in part, you
may file suit in a state or federal court. If it should happen that you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. In any
case, the court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you may contact the nearest office of the Employee Benefits
Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory,
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

-9-



--------------------------------------------------------------------------------

Section 13. EXECUTION. To record the adoption of the amended and restated Plan
as set forth herein, effective as of the Effective Date, Wind River Systems,
Inc. has caused its duly authorized officer to execute the same this 16th day of
October, 2008.

 

WIND RIVER SYSTEMS, INC. By:    /s/ Ian Halifax   Ian Halifax   Senior Vice
President of Finance and Administration, Chief Financial Officer and Secretary

 

-10-



--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

EXHIBIT A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Wind River
Systems, Inc. Vice Presidents’ Severance Benefit Plan (the “Plan”).

In consideration of benefits I will receive under the Plan, I hereby release,
acquit and forever discharge Wind River Systems, Inc. (the “Company”), its
parents and subsidiaries, and their respective officers, directors, agents,
servants, employees, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I execute this Agreement, including but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Americans with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release do not apply to any rights or claims that may arise after I execute
this Agreement; (b) I have the right to consult with an attorney prior to
executing this Agreement; (c) I have twenty-one (21) days from the date I
receive this Agreement to consider this Agreement (although I voluntarily may
choose to execute this Agreement earlier); (d) I have seven (7) days following
the execution of this Agreement to revoke the Agreement; and (e) this Agreement
shall not be effective until the later of (i) the date upon which the revocation
period has expired, which shall be the eighth (8th) day after I execute this
Agreement, and (ii) the date I return this Agreement, fully executed, to the
Company.



--------------------------------------------------------------------------------

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.

 

EMPLOYEE Name:      Date:    

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Wind River
Systems, Inc. Vice Presidents’ Severance Benefit Plan (the “Plan”).

In consideration of benefits I will receive under the Plan, I hereby release,
acquit and forever discharge Wind River Systems, Inc. (the “Company”), its
parents and subsidiaries, and their respective officers, directors, agents,
servants, employees, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I execute this Agreement, including but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the federal Americans with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release do not apply to any rights or claims that may arise after I execute
this Agreement; (b) I have the right to consult with an attorney prior to
executing this Agreement; (c) I have forty-five (45) days from the date I
receive this Agreement and the information specified in (f) below to consider
this Agreement (although I voluntarily may choose to execute this Agreement
earlier); (d) I have seven (7) days following the execution of this Agreement to
revoke the Agreement; and (e) this Agreement shall not be effective until the
later of (i) the date upon which the revocation period has expired, which shall
be the eighth (8th) day after I execute this Agreement, and (ii) the date I
return this Agreement, fully executed, to the Company; and (f) I have received
with this Agreement a detailed list of the job titles and ages of all employees
who were terminated in this group termination and the ages of all employees of
the Company and its affiliates in the same job classification or organizational
unit who were not terminated.



--------------------------------------------------------------------------------

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.

 

EMPLOYEE Name:      Date:    

 

-2-



--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

EXHIBIT C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Wind River
Systems, Inc. Vice Presidents’ Severance Benefit Plan (the “Plan”).

In consideration of benefits I will receive under the Plan, I hereby release,
acquit and forever discharge Wind River Systems, Inc. (the “Company”), its
parents and subsidiaries, and their respective officers, directors, agents,
servants, employees, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with the Company), arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
I execute this Agreement, including but not limited to: all such claims and
demands directly or indirectly arising out of or in any way connected with my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Americans with
Disabilities Act of 1990; the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing.

I acknowledge that to become effective, I must sign and return this Agreement to
the Company so that it is received not later than fourteen (14) days following
the date of my employment termination. I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” I
hereby expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect with respect to my release of
any claims I may have against the Company, its affiliates, and the entities and
persons specified above.

 

EMPLOYEE Name:      Date:    



--------------------------------------------------------------------------------

APPENDIX A

WIND RIVER SYSTEMS, INC.

VICE PRESIDENTS’ SEVERANCE BENEFIT PLAN

Severance benefits provided to Eligible Employees under the Wind River Systems,
Inc. Vice Presidents’ Severance Benefit Plan (the “Plan”) as of
                    , 2008 are as follows:

(a) Lump Sum Cash Payment. Each Eligible Employee will receive a cash lump sum
payment equal to twenty-six (26) weeks of Base Salary. For purposes of
calculating the foregoing amount, “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date.

(b) COBRA Continuation Coverage. Each Eligible Employee who is enrolled in a
group health, dental or vision plan sponsored by the Company may be eligible to
continue coverage under such group health, dental, or vision plan (or to convert
to an individual policy), at the time of the Eligible Employee’s termination of
employment, under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). The Company will notify the Eligible Employee of any such right to
continue such coverage at the time of termination pursuant to COBRA (“COBRA
Continuation Coverage”). If COBRA Continuation Coverage is timely elected, the
Company will reimburse the Eligible Employee for the total applicable premium
cost paid for group health, dental, and vision coverage under COBRA for the
Eligible Employee for a period of six (6) months, after which the Eligible
Employee will be solely responsible for the remaining payment of premiums
required under COBRA for the remainder of the period of COBRA Continuation
Coverage. Such reimbursements shall be made within thirty (30) days of the
premium payment. No provision of this Plan will affect the continuation coverage
rules under COBRA. Therefore, the period during which an Eligible Employee may
elect to continue the Company’s health, dental, or vision plan insurance
coverage at his or her expense under COBRA, the length of time during which
COBRA coverage will be made available to the Eligible Employee, and all other
rights and obligations of the Eligible Employee under COBRA (except the
obligation of the Company to reimburse the Eligible Employee for premiums paid)
will be applied in the same manner that such rules would apply in the absence of
this Plan.

(c) Outplacement Services. Following an Eligible Employee’s termination of
employment, the Company, in its sole discretion, may provide the Eligible
Employee with outplacement services through an outplacement agency designated by
the Company, the terms of which shall be communicated to the Eligible Employee
in writing. The provision and scope of outplacement services for one Eligible
Employee shall not determine the provision and scope of outplacement service for
any other Eligible Employee, even if similarly situated.

(d) Other Employee Benefits. All other benefits (such as life insurance,
disability coverage and 401(k) plan coverage) shall terminate as of the Eligible
Employee’s termination date (except to the extent that a conversion privilege
may be available under the applicable benefit plan).



--------------------------------------------------------------------------------

(e) Certain Reductions. The Company, in its sole discretion, shall have the
authority to reduce an Eligible Employee’s severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Eligible Employee by the Company that become payable in
connection with the Eligible Employee’s termination of employment pursuant to
(a) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”) or any similar legal
requirement adopted by a state or local jurisdiction, (b) any policy, plan,
program or arrangement, including, without limitation, a contract between the
Eligible Employee and any entity, or (c) any Company policy or practice
providing for the Eligible Employee to remain on the payroll for a limited
period of time after being given notice of termination of the Eligible
Employee’s employment. The benefits provided under the Plan are intended to
satisfy, in whole or in part, any and all statutory obligations that may arise
out of an Eligible Employee’s termination of employment, and the Plan
Administrator (as defined in the Plan) shall so construe and implement the terms
of the Plan. The Company’s decision to apply such reductions to the severance
benefits of one Eligible Employee and the amount of such reductions shall in no
way obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Eligible Employee, even if similarly situated.
In the Company’s sole discretion, such reductions may be applied on a
retroactive basis, with severance benefits previously paid being recharacterized
as payments pursuant to the Company’s statutory obligation.

The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine. Any such change in
severance benefits shall be set forth in a revised version of this Appendix A.

 

Adopted: October 16, 2008 WIND RIVER SYSTEMS, INC. By:   /s/ Ian Halifax   Ian
Halifax   Senior Vice President of Finance and Administration, Chief Financial
Officer and Secretary

 

-2-